OFFICEOFTHEA?TORNEY                GENERAL OFTEXAS
                         AUSTIN




                                                0 opinion or this
                                                oe* net bare author-
                                                 produced food pro&-

                                      Code dealarea t

                              T eanplayeein any
                              0 Prfeon sy8tem,
                              ally intrsrted
                     uetlon oonneated  with  the
                     11 be ~ontinsd in the
                     ear than t+o nar morti tb4n

                870 of the Penal cods doalareet
     nlo   oflIar   or   arplgee     the date
                                     of
peuttonti~     ehall be pemaitted    to pwutuse
sny goods or siekrehhandise   or other proparty
most the state    or Penitentiary   syetea,     es-
oept eu6h surpltm Goode, vegetables, ioe,
water,  steam  4zid lights as may be produced
or m4aufaotured   on the premiee4          cl   the   pfmh
tent&wy,    or to appropriate   to        his private
                                                              666

Bonorable 0. W; Stakes - page S




     use or employment the labor, services, or use
     of any State penitentiary oonviot, or of any
     animal, rchiale or other personal property be-
     longing to the State, unlesoltbeby       the ax-
     press aanwint of the renitentlary Board bad b7
     anorde@ tothateffeet     entered of reaord on
     the mlnutee of 8a&i Board, prbr&ding for the
     amOUnt to be paid by such 0ffi.oe.r or ttmplorea,
     for the me, employment and aerv~oes of 8uah
     cronviotor oomiota for the use of any person-
     al property belo~@ng to the sta te; l l l .
     Any euoh 0m0m    or saplgee rho shall tiolate
     w   pro~ieion of tbb Artfole &all be punish-
     edbyd%amLssalSrombis      aSfloe or SmploJlnent
     and by a fine of not lees th+n twenty-five dol-
     lam nor more than t80 hundred dollara, amd It
     the oomlotion be for aeoeptlmg or reoeiving
                       sruatlon from l hirer or a-
                          omiate, the party so aon-
                              ntothepenalty      above
                             In jatl not lees than
                              oneyear.**e..
          Aa interpretatian or theme statutem impel8 0a to
the oonludon   above amounted.

          Of oourse, Mai8 ep%nlon would xwt apply to a aase
of speaAf3.0legislatito appropriation of euah produets am
part-of the ooqmuatlan   to 8uab an employee, nor does it
apply to sales oi the produete of the penitentiary to BD-
ployoea, M speoially provlded.in drtiole !m of the Penal
code above quote&.


                           very truly yours
                        ATTGtUtsIGRSB~AT,I
                                         OF T